Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 6, 2017

                                       No. 04-16-00290-CR

                                     Christopher JUSTICE,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3809
                       Honorable Kevin M. O'Connell, Judge Presiding


                                          ORDER
        The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due January 27, 2017.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court